UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Europe Equity Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: June 30, 2011 Date of reporting period: March 31, 2011 Item 1. Schedule of Investments: Putnam Europe Equity Fund The fund's portfolio 3/31/11 (Unaudited) COMMON STOCKS (99.0%)(a) Shares Value Belgium (2.7%) Anheuser-Busch InBev NV 62,861 $3,588,035 Telenet Group Holding NV (NON) 38,145 1,791,057 Brazil (0.5%) Petroleo Brasileiro SA ADR (Preference) 28,400 1,009,336 Denmark (1.1%) Pandora A/S (NON) (S) 41,937 2,144,553 Finland (2.4%) Fortum OYJ (S) 84,539 2,876,387 Metso OYJ (S) 36,125 1,946,294 France (16.8%) Arkema 24,513 2,230,951 AXA SA 135,580 2,838,859 BNP Paribas SA 53,464 3,918,309 Christian Dior SA 24,794 3,497,280 Sanofi-Aventis 76,969 5,407,606 Schneider Electric SA 15,994 2,739,099 SCOR 71,994 1,964,446 Societe Generale 35,173 2,290,088 Technip SA 21,095 2,254,184 Total SA 105,226 6,418,612 Germany (16.5%) BASF SE 65,808 5,703,290 Biotest AG (Preference) 23,107 1,513,339 Deutsche Post AG 149,162 2,694,317 Henkel AG & Co. KGaA 55,556 3,448,380 Kabel Deutschland Holding AG (NON) 59,893 3,180,907 Metro AG 39,170 2,681,879 MTU Aero Engines Holding AG 31,638 2,149,782 Porsche Automobil Holding SE (Rights) (NON) 30,292 263,130 Porsche Automobil Holding SE (Preference) (S) 30,292 1,987,775 Siemens AG 37,173 5,105,078 Suedzucker AG 79,522 2,222,367 Wincor Nixdorf AG 25,512 2,069,722 Ireland (3.1%) Kerry Group PLC Class A 89,995 3,357,236 WPP PLC 222,927 2,752,420 Israel (0.7%) Teva Pharmaceutical Industries, Ltd. ADR 27,000 1,354,590 Italy (3.5%) Fiat Industrial SpA (NON) 153,721 2,211,292 Fiat SpA 314,822 2,856,731 Mediaset SpA 309,451 1,970,429 Netherlands (5.8%) Gemalto NV 40,542 1,998,023 ING Groep NV GDR (NON) 362,032 4,591,456 Koninklijke (Royal) KPN NV 287,722 4,911,124 Poland (0.7%) Warsaw Stock Exchange (NON) 88,399 1,519,489 Russia (2.6%) Aeroflot - Russian Airlines OJSC 210,000 537,600 Lukoil OAO ADR 17,637 1,263,691 Sberbank OJSC (NON) 555,096 2,086,051 Synergy Co. (NON) 34,907 1,375,336 Spain (2.5%) Banco Santander Central Hispano SA 321,946 3,745,211 Criteria Caixacorp SA 169,468 1,197,729 Sweden (2.1%) Telefonaktiebolaget LM Ericsson AB Class B 165,292 2,135,745 Volvo AB Class B (NON) (S) 121,283 2,136,959 Switzerland (5.2%) Actelion NV (NON) 19,781 1,140,859 Credit Suisse Group 59,766 2,545,607 Nestle SA 39,631 2,277,047 Novartis AG 37,402 2,033,467 Syngenta AG 7,184 2,340,180 United Kingdom (32.8%) Barclays PLC 634,355 2,828,666 BG Group PLC 155,654 3,878,646 BP PLC 363,553 2,651,744 Carillion PLC 541,150 3,303,767 Centrica PLC 637,366 3,331,049 GlaxoSmithKline PLC 155,906 2,979,445 HSBC Holdings PLC 193,192 1,989,552 Imperial Tobacco Group PLC 81,747 2,530,822 Kingfisher PLC 706,780 2,792,228 Lloyds Banking Group PLC (NON) 2,208,298 2,060,949 Pearson PLC 114,033 2,017,093 Prudential PLC 173,850 1,973,308 Reckitt Benckiser Group PLC 79,839 4,107,187 Rio Tinto PLC 79,322 5,580,546 Royal Dutch Shell PLC Class A 237,775 8,648,697 Schroders PLC 52,484 1,463,810 Telecity Group PLC (NON) 264,190 2,158,318 Tullow Oil PLC 67,256 1,564,616 Vedanta Resources PLC 46,346 1,771,392 Vodafone Group PLC 851,441 2,414,390 Whitbread PLC 80,111 2,123,656 Xstrata PLC 148,295 3,471,316 Total common stocks (cost $165,051,209) SHORT-TERM INVESTMENTS (5.7%)(a) Shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 9,083,280 $9,083,280 Putnam Money Market Liquidity Fund 0.13% (e) 2,230,315 2,230,315 Total short-term investments (cost $11,313,595) TOTAL INVESTMENTS Total investments (cost $176,364,804) (b) Key to holding's abbreviations ADR American Depository Receipts GDR Global Depository Receipts OAO Open Joint Stock Company OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2010 through March 31, 2011 (the reporting period). (a) Percentagesindicated are based on net assets of $199,893,731. (b) The aggregate identified cost on a tax basis is $180,779,299, resulting in gross unrealized appreciation and depreciation of $32,199,165 and $3,750,338, respectively, or net unrealized appreciation of $28,448,827. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $8,727,105. The fund received cash collateral of $9,083,280 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $976 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $51,298,675 and $49,068,360, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Securities on loan, in part or in entirety, at the close of the reporting period. ADR and GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The fund had the following industry concentration greater than 10% at the close of the reporting period (as a percentage of net assets): Oil, gas, and consumable fuels 12.7% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Belgium $5,379,092 $ $ Brazil 1,009,336 Denmark 2,144,553 Finland 4,822,681 France 33,559,434 Germany 33,019,966 Ireland 6,109,656 Isreal 1,354,590 Italy 7,038,452 Netherlands 11,500,603 Poland 1,519,489 Russia 5,262,678 Spain 4,942,940 Sweden 4,272,704 Switzerland 10,337,160 United Kingdom 65,641,197 Total common stocks Short-term investments 2,230,315 9,083,280 Totals by level $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Europe Equity Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: May 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: May 27, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: May 27, 2011
